Title: From George Washington to Major General Israel Putnam, 6 September 1777
From: Washington, George
To: Putnam, Israel



Dr sr
Wilmington [Del.] Septr 6. 1777

In your letter of the 22d Ulto, you transmitted a memorandum requesting directions about repairing & building Barracks, and also my sentiments, as to the number of Troops that may probably winter at Peeks Kill.
In respect to the number of Troops, that may quarter there, it is dificult, if not impossible at this time to ascertain it, as a variety of circumstances may arise in the course of the Campaign to alter any estimate that might now be made; However, I suppose, there may be four thousand there & at the Forts above.
As to the Barracks, you will proceed on as saving a plan as you can, & build no more than what will be absolutely necessary. I immagine Quarters may be procured within a reasonable distance for many of the Troops—so that they wou’d be near enough to assemble in time, against any attack, the Enemy may attempt to make—And if so, that

Barracks need not be provided for the whole—or for more than will be fully sufficient to guard & defend the several passes. Care & attention should be had to placing them. They should not be fixd, where they will be exposed to the Enemy or be liable to be burnt by ’em on a sudden push, as they were at Peeks Kill in the beginning of the Spring. We must remember the event & profit by It.
Since the Enemy Landed, there have been several small Skirmishes between our light parties but without any great Damage to either side. We have made between seventy & eighty British Prisoners & have had several Deserters, chiefly from the Ships. Their main Body lies about eight or nine miles from ours but our parties are much nearer. I suppose in a little time, probably in the course of a few days, the scene will be more active and very interesting. I am Dr Sr &c.

G. W——n

